Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 9, 10, and 13-17 have been amended.  
	Claims 7, 8, 19, and 20 have been canceled.
Claims 6, 11, 12, and 18 are original claims.
Claims 1-6 and 9-18 are currently pending in the application and are considered below.
CLAIM INTERPRETATION
The Examiner notes this discussion of claim interpretation does not comprise claim rejections, but simply provides a general discussion of claim interpretation used in reviewing the claims under the broadest reasonable interpretations as related to reviewing the claims in subsequent sections of this Office Action. A more specific discussion of claim interpretation in the context of claim rejections will be provided in any applicable subsequent section.
The Examiner notes that a decision on whether a claim is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph requires a determination of whether those skilled in the art would understand what is claimed when the claim is read in light of the specification (See MPEP 2173.02, MPEP 2111). While the instant claims may comprise inconsistent references to a plurality of similar elements and limited use of transitional terms or phrases to aid in clarifying the intended relationships 
The Examiner notes that the claims comprise multiple instances wherein claim wording may be interpreted as comprising a contingent limitation, an intended use, nonfunctional descriptive material. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2111.04, MPEP 2114). Additionally, claim scope is not limited by language that suggests or makes optional, but does not require a function to be performed. A contingent limitation, intended use, and nonfunctional descriptive material, may be interpreted as not being material to patentability. An intended use or nonfunctional descriptive material may simply convey meaning to the human reader rather than establishing a functional relationship (See MPEP 2111.02, MPEP 2111.04, MPEP 2111.05, MPEP 2114). 
Additionally, the Examiner notes the order of a step in a process may not distinguish the claimed invention from prior art in the absence of new or unexpected See MPEP 2144. Any order of performance may be obvious in the absence of new or unexpected results.
While the claim interpretation of individual claims and individual claim limitations below are intended to provide a general discussion of claim interpretation, the discussion of the specific claims and claim limitations in the context of 35 USC 112, 35 USC 101, and 35 USC 103 are discussed in more detail in the respective sections in the instant Office Action. The discussion of independent claim applies to substantially similar limitations of subsequent dependent claims.
The Examiner notes claim 1 and claim 13 are substantially similar, and subsequent dependent claims comprise substantially similar limitations, as well. The discussion of claims 1 and 13, and subsequent dependent limitations, applies to substantially similar limitations.
As best understood by the Examiner, under the broadest reasonable interpretation, and in light of the specification, the limitations of claim 1 broadly amounts to:
	A method of estimating a price for a desired property, the method comprising: 
NOTE: Regarding the preamble of claim 1, the language in bold, above, is interpreted as nonfunctional descriptive material and a mere statement of purpose or intended use rather than any distinct definition of any of the claimed invention’s limitations, is not considered a limitation, and is of no significance to claim construction. See MPEP 2111.02 The claimed functions may result in the purpose or intended use of the claimed invention, but a combination of prior art that teaches the claimed functions and claimed limitations does not have to teach the purposes or intended uses cited in the preamble in order to teach the broadest reasonable interpretation of the claims. Nonetheless, the Examiner notes the function of estimating a price is will be addressed by addressing subsequent claimed functions. 

tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties,
	The limitations above broadly comprise contingent limitations, wherein the function of, “tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS,” is contingent upon, “when they are within one or more potential properties.” The limitations broadly comprise tracking a user device location using GPS.
	prompting the one or more potential buyers for feedback on the one or more user devices through a real estate application operating through each of the one or more user devices when the one or more potential buyers are detected at specific GPS locations throughout the one or more potential properties, wherein the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS,
	The limitations above broadly comprise contingent limitations, wherein the function of, “prompting the one or more potential buyers for feedback on the one or more user devices through a real estate application operating through each of the one or more user devices, wherein the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS,” is contingent upon, “when the one or more potential buyers are detected at specific GPS locations throughout the one or more potential properties.” The limitations broadly comprise prompting a user for feedback on a user device [wherein the location of the 	
	determining an average attractiveness score for the one or more potential properties sold in response to the feedback;	
	The limitations above broadly comprise contingent limitations, wherein the function of, “determining an average attractiveness score for the one or more potential properties sold,” is contingent upon, “in response to the feedback.” The Examiner notes, while the claim recites, “prompting the one or more potential buyers for feedback,” the claim does not recite transmitting or receiving the feedback. The limitations broadly comprise determining an average score for the properties. 
	receiving a real estate price estimate request from the real estate application operating on a first user device of a first buyer, the real estate price estimate request including a desired property; 
	The limitation above broadly comprises receiving a request from a user device regarding a desired property. The Examiner notes, in lieu of a rejection under 35 USC 112(b) for the claim being unclear as to if the second recitation of, “a desired property,” is intended to introduce a new element or if it is intended to be interpreted as referencing, “a desired property,” recited in the preamble. The Examiner interprets the second recitation of, “a desired property,” as, “the desired property.”
	determining a search area in response to a geographical location of the desired property; 
	The limitation above broadly comprises determining a search area based on a location of the desired property.
	obtaining sales data for one or more first properties of the one or more potential properties sold in the search area within a first selected time period, wherein the sales data Page 2 of 13Application No. 16/104,175includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more first properties; 
	The limitations above broadly comprise obtaining sales data for one or more properties, wherein the one or more properties were sold in an area, and wherein the one or more properties were sold within a time frame, wherein the sales data is obtained for each of the one or more properties. While the claim recites examples of sales data obtained, simply specifying a list of sales data obtained may not distinguish the claimed invention from prior art. The Examiner notes one of ordinary skill in the art would be expected to obtain any relevant sales data for a specific area and time period. For example, regarding, “obtaining…an average attractiveness score for each of the one or more first properties,” the language in bold, above, is merely a modifier that may serve to convey a message or meaning to a human reader, but does not comprise a functional relationship (See MPEP 2111.05). The limitation above broadly comprises obtaining sales data for properties in an area based on a time frame. While the function of obtaining an average attractiveness score for each of the one or more first properties is broad in scope, a rejection is not made under 35 112(b) for the claim being unclear, and the element is met by prior art that teaches obtaining a score for each of the one or more properties sold within an area within a time period. 
	obtaining sales data for one or more second properties of the one or more potential properties sold in the search area within a second selected time period, wherein the sales data includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more second properties; 
		The discussion of obtaining sales data for one or more first properties applies here as well. The Examiner notes the limitation is interpreted as comprising, “wherein the sales data includes an initial list price for each of the one or more second properties, a purchase price for each of the one or more second properties, and an average attractiveness score for each of the one or more second properties.”
	The Examiner notes the limitation above amounts to a duplication of parts (See MPEP 2144.04). Repeating the step of obtaining sales data for any number of properties at different times does not yield new or unexpected results. It would be obvious to repeat the step of obtaining sales data for any number of properties for any desired time frame. 
	determining a projected change in price percentage in response to the sales data for the one or more first properties and the sales data for the one or more second properties; 
	The limitations above amount to estimating a change in price based on the property data, wherein the estimated change in price is expressed as a percent.
	determining a first supply score in response the one or more first properties and the first selected time period; 
	Similar to the discussion above, the Examiner notes the language in bold, above, is merely a modifier that may serve to convey a message or meaning to a human reader, but does not comprise a functional relationship (See MPEP 2111.05). The Examiner interprets the limitation above as amounting to determining a first score based i.e., the first score may be determined based on sales data associated with the one or more properties that were sold within an area within a time period). While the function of determining a first supply score is broad in scope, a rejection is not made under 35 112(b) for the claim being unclear, and the element is met by prior art that teaches determining a score based on the one or more properties and a time period.
	determining a second supply score in response to the one or more second properties and the second selected time period; and 
	The limitation above amounts determining a second score based on the one or more properties and a time period. The Examiner notes the limitation above amounts to a duplication of parts (See MPEP 2144.04). Repeating the step of determining a second supply score based on the one or more properties and a time period does not yield new or unexpected results. It would be obvious to repeat the step of determining any number of a particular score for any number of properties based on any criteria, such as for being sold within an area within a time period. The discussion of the first supply score applies here, as well.
	determining an estimated market clearing price for the desired property in response to an initial listing price of the desired property, the first supply score, the second supply score, and the projected change in price percentage.  
	The limitations above amount to determining a price for the property based on the property data comprising scores and a projected difference in price.
While nonfunctional descriptive material, an intended use, contingent limitations, and repetition of claimed functions may have little, if any, patentable weight, in the e.g., duplication of parts) (See MPEP 2111, MPEP 2144) may be addressed by prior art in the 35 USC 103 rejections, below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-6 and 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Regarding claims 1-6 and 9-18, when considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter (i.e., Step 1, MPEP 2106.03). If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (i.e., Step 2A, MPEP 2106.04), and if so, it must additionally be determined whether the claim contains any additional elements that transform the exception into patent-eligible subject matter. 
	Eligibility Step One
	In the instant case, claims 1-6 and 9-12 are directed towards a method (i.e., a process) and claims 13-18 are directed towards a server (i.e., machine). Thus, each of the claims falls within one of the four statutory categories. However, as discussed below, the claims are directed to a non-statutory subject matter because the claims as a whole, considering all claim elements both individually and in combination, fall within the 
	Eligibility Step 2A, Prong One 
	Under Step 2A, Prong One, a claim is eligible unless it recites a judicial exception (an abstract idea, a law of nature, or natural phenomenon). 
	Claims 1 and 13 are substantially similar, and recite a judicial exception illustrated by:
	prompting the one or more potential buyers for feedback when the one or more potential buyers are detected at specific locations throughout the one or more potential properties, wherein the feedback being requested is regarding the specific location where the one or more potential buyers were detected,
	determining an average attractiveness score for the one or more potential properties sold in response to the feedback;
	receiving a real estate price estimate request, the real estate price estimate request including a desired property; 
	determining a search area in response to a geographical location of the desired property; 
	obtaining sales data for one or more first properties of the one or more potential properties sold in the search area within a first selected time period, wherein the sales data includes an initial list price, a purchase price, and an average attractiveness score for each of the one or more first properties; 
	obtaining sales data for one or more second properties of the one or more potential properties sold in the search area within a second selected time period, wherein the sales data includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more second properties; 
	determining a projected change in price percentage in response to the sales data for the one or more first properties and the sales data for the one or more second properties; 
	determining a first supply score in response the one or more first properties and the first selected time period; 
	determining a second supply score in response to the one or more second properties and the second selected time period; and 
	determining an estimated market clearing price for the desired property in response to an initial listing price of the desired property, the first supply score, the second supply score, and the projected change in price percentage.   
	As such, the abstract idea illustrated comprises functions and limitations associated with comprise transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., prompting the one or more potential buyers for feedback, determining an average attractiveness score in response to the feedback, receiving a price estimate request for a property, determining a search area, obtaining sales data, determining a projected change in price, determining scores, determining an estimated price).
	Concepts determined to be abstract ideas, and thus patent ineligible, include mathematical concepts, certain methods of organizing human, and mental processes. Claims may recite multiple abstract ideas, which may fall in the same or See October 2019 Update: Subject Matter Eligibility. Merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017). 
	As such, the Examiner notes the abstract idea illustrated above comprises mathematical concepts, certain methods of organizing human activity and mental processes.
	Mathematical Concepts
	Mathematical concepts include mathematical relationships, mathematical formulas or equations, mathematical calculations. The courts have declined to distinguish between the types of math recited in a claim when evaluating claims for eligibility. A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols. A claim that recites a mathematical calculation will be considered as falling within the “mathematical concepts” grouping. A mathematical calculation is a mathematical operation (such as multiplication) or an act of calculating using mathematical methods to determine a variable or number, e.g., performing an arithmetic operation such as exponentiation. There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.
While the claim limitations do not recite a mathematical algorithm in the form of a formula, the Examiner notes an algorithm may be expressed in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner. Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008). In this instance, the limitations illustrating the abstract idea (noted above) utilize prose and processes (i.e., similar to a flow chart) to describe the use of mathematical relationships and mathematical calculations associated with the limitations comprising functions associated with an initial list price, a purchase price, an average attractiveness score, a projected change in price percentage, a first supply score, a second supply score, and an estimated market clearing price. Additionally, the Examiner notes the specification discloses flow charts and formulas for estimating prices, a projected change in price percentage, an average attractiveness score, supply scores, and an estimated market clearing price (0065-0073).
	The Examiner notes that the use of mathematical concepts is not per se necessarily sufficient to determine the claim falls within the subject matter groupings of abstract ideas enumerated in the 2019 Revised Guidance, given that no algorithm or formula is explicitly recited in the claims. However, as drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, are viewed as comprising a mathematical concept described by prose and processes (i.e., similar to a flow chart) written in a text format that replaces the particular mathematical concepts, wherein the mathematical concepts are integral to the claimed invention.
	While Applicant may argue that the use of mathematical concepts is not sufficient to determine the claim falls within the subject matter groupings of abstract ideas See October 2019 Update: Subject Matter Eligibility. As such, the Examiner notes the abstract idea also comprises certain methods of organizing human activity and mental processes.
	Certain Methods of Organizing Human Activity 
	Certain Methods of Organizing Human Activity may include: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
	The abstract idea illustrated above is similar to fundamental economic principles or practices in the context of evaluating property values based on supply and demand and mitigating risk in that the limitations comprise functions associated with determining prices for properties based on property data associated with prices, supply, and time periods in an area, which are operations that would ordinarily take place in a commercial environment. The Examiner notes the specification acknowledges the claimed invention relates to estimating property values (0002) and 
	Similarly, the abstract idea illustrated above is similar to commercial or legal interactions in that the property data is from legal interactions during relevant time periods, and the price determinations made regarding expected pricing may be used by a buyer for the legal interaction of buying a property.	
	Additionally, the abstract idea illustrated above is similar to managing personal behavior or relationships or interactions between people (in the context of social activities and following rules or instructions) in that they are directed to transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., prompting the one or more potential buyers for feedback, determining an average attractiveness score in response to the feedback, receiving a price estimate request for a property, determining a search area, obtaining sales data, determining a projected change in price, determining scores, determining an estimated price). As noted above, the specification acknowledges the claimed invention relates to estimating property values (0002) and acknowledges the process of estimating home prices based on property data in an area and based on intangibles is a manual process performed by buyers (0003).
	Therefore, the claims are directed to an abstract idea comprising certain methods of organizing human activity.
	Mental Processes
mental processes” grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions. Because both product and process claims may recite a “mental process,” the phrase “mental processes” should be understood as referring to the type of abstract idea, and not to the statutory category of the claim. See October 2019 Update: Subject Matter Eligibility. Claims recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Id. The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind. Id. In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. Id. 
	Examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. Id. both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes. Id.
	If a claim recites a limitation that can practically be performed in the human mind, the limitation falls within the mental processes grouping, and the claim recites an abstract idea. The use of a physical aid (i.e., the pen and paper) to help perform a Id. 
	In this instance, the limitations illustrating an abstract idea (noted above) are similar to mental processes comprising observations, evaluations, judgments, and opinions in the context of collecting and comparing known information, which are steps that can be practically performed in the human mind, as well as collecting information, analyzing it, and displaying certain results of the collection and analysis, where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. The discussion above applies here, as well. With the aid of a pen and paper, a person could perform all of the limitations illustrating an abstract idea associated with transmitting and receiving data, collecting and comparing known information, and collecting information, analyzing it, and displaying certain results of the collection and analysis (i.e., receiving a price estimate request for a property, determining a search area, obtaining sales data, determining a projected change in price, determining scores, determining an estimated price). As drafted, these limitations, under the broadest reasonable interpretation, and according to the Guidance, at least recite mental processes because the limitations encompass acts people can perform using their minds or pen and paper.  	
	As such, the claims are directed to an abstract idea comprising mathematical concepts, certain methods of organizing human activity, and mental processes. The Examiner notes that merely combining abstract ideas does not render the combination any less abstract. RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327 (Fed. Cir. 2017)
Eligibility Step 2A, Prong Two
	The mere recitation of a judicial exception does not mean that the claim is “directed to” that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole “integrates the recited judicial exception into a practical application of that exception.” See October 2019 Update: Subject Matter Eligibility.  Under Step 2A, Prong Two, it must be determined if the claim recites additional elements that integrate the judicial exception into a practical application. The judicial exception is not integrated into a practical application because the claims recite additional elements of a listing recommendation server comprising a processor, a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties, and a real estate application operating on a user device of the buyer [for prompting potential buyers for feedback] in a manner which implies the claimed invention is comprised of generic components programmed to perform generic functions. The Examiner notes the specification states, “"Server" conveys its customary meaning and further includes a corporate datacenter that provides service and/or data connection, e.g., to the user device and/or an electronic locking device (0041), “The "user device" may be a non-portable computing device such as a desktop computer. The "user device" may also refer to a portable electronic computing device that is at least configured to send messages to, and/or receive messages from the listing recommendation server 14 over See, for example Bengson, US Patent Application Publication 20140304178 at Abstract, 0007-0010, 0021, 0023, 0024, 0058-0060, 0068, 0072, 0074, 0077, 0078, 0082-0084, 0086-0087, 0090, 0092 ; Raymond, US Patent Application publication 20140358943 at 0180; Gross, US Patent Application Publication 20160092959 at 0151, 0157, 0158, 0160, 0163, 0176, 0217, 0219, 0221, 0249, 0267, 0282, 0292; Letzeiser, US Patent Application Publication 20150052080 at 0057, 0062, 0066, 0155).
This illustrates that the abstract idea is a computer-implemented abstract idea performed by computing devices performing generic computer functions using a standard operating system and software language. Courts have held computer-implemented processes not to be significantly more than an abstract idea than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Additionally, the claim simply invokes a system and computing components as tools to perform an existing process of transmitting, receiving, and analyzing data. Additionally, the Examiner notes that the claim language does no more than generally link a judicial exception to a particular technological environment. Additionally, the Examiner notes the type of information collected and analyzed being limited to particular content does not change its character as information in the context of evaluating an abstract idea.
	The claims do not include additional elements that are sufficient to integrate the judicial exception into a practical application in a manner that imposes a meaningful limit on the judicial exception because the system and components performing the steps are recited at a high-level of generality (i.e., as generic system components performing generic computer functions to perform mental processes and manage certain methods of organizing human activity) such that it amounts no more than mere instructions to apply the exception using generic computer components as tools to implement the abstract idea. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose 
	Eligibility Step 2B
	It is possible that a claim does not “integrate” a recited judicial exception is nonetheless patent eligible. The additional elements are considered both individually and in combination to determine whether they amount to significantly more than the judicial exception.
	As discussed above, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the system and components performing the steps are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, the additional elements, both alone and in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment.
	The claims as a whole, considering all claim elements both individually and in combination, fall within the judicial exception of an abstract idea and do not amount to significantly more than an abstract idea. The claims are not patent eligible.

	Claims 2, 14 merely further embellish the abstract idea as related to transmitting and receiving data. The claims do not add anything in addition to the abstract idea.
	Claims 3-6, 9-12, and 15-18 merely further embellish the abstract idea as related to transmitting and receiving data and collecting information, analyzing it, and displaying certain results of the collection and analysis. The claims do not add anything in addition to the abstract idea.
The elements in the instant claims, when taken in combination, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the processor itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. As noted above, the Applicant describes in the Specification that a generic computer system using any suitable components and operating system is capable of implementing the claimed abstract idea.  As such the claims simply describe a problem, announce purely functional steps that purport to solve the problem, and recite standard computer operations to perform some of those steps, which is not “significantly more” than an abstract idea.  
Therefore, claims 1—6 and 9-18 are directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 6, 9-14, 17, and 18 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Smintina, et al (US 2012/0158748), hereinafter, “Smintina,” in view of DSR data - scoring supply and demand, www.dsrdata.com.au via web.archive.org 7.25.17, hereinafter, “DSR Data,” and further in view of “Market-Clearing Price” definition from AmosWEB Encyclonomic WEBpedia, www.amosweb.com , https://core.ac.uk/download/pdf/7354169.pdf , via web.archive.org link https://web.archive.org/web/20160912140707/https://www.amosweb.com/cgi-AmosWEB,” in view of Raymond, et al (US 2014/0358943), hereinafter, “Raymond,” and further in view of in view of Letzeiser, et al (US 2015/0052080), hereinafter, “Letzeiser.”
	NOTE: The Examiner notes the earlier discussions associated with claim interpretation in the instant office action applies here, as well. Additionally, claims 1 and 13 are substantially similar and will be addressed together. The discussion of claims 1 and 13 applies to substantially similar limitations of subsequent dependent claims, as well.
	Regarding claims 1 and 13: 
	Smintina — which is directed to a method and system for ranking real estate based on its value and other factors — discloses:
	(claim 1) A method of estimating a price for a desired property, the method comprising: 
	(claim 13) A listing recommendation server comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, the operations comprising:
	prompting the one or more potential buyers for feedback on the one or more user devices through a real estate application operating through each of the one or more user devices […], 
	wherein the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS,
	determining an average […] score for the one or more potential properties sold in response to the feedback;	
	[using smartphone apps and using user feedback to refine the rank score of a real estate property (0019, claim 11); The executed pieces of software, in a few embodiments, use user input, such as the fact that a kitchen was remodeled, a new roof was installed, the house was expanded, and so on, to refine the rank score of a real estate property (0019, 0048, Fig. 6H, claim 10); Throughout the browsing process, the user is facilitated to find more details about the real estate properties of interest (0043); information associated with a property of interest may be provided directly by the system or indirectly via system users (0043); an average school score (0058); the system finds one or more desired real estate properties and ranks them in accordance with various calculable factors (0015); a user may specify a relevancy factor for information used to calculate or refine the rank score in order to specify how large a role in the calculations each calculable factor has as related to the rank score (0016, 0026, 0055, 0058, 0206, Fig. 2, claim 3)]
	As described by Smintina, the “Rank Score” for a property is based on a composite of a plurality of factors, wherein each factor may have a corresponding score. The user may provide or adjust the relevancy (i.e., weight) associated with each factor to specify the impact the factor has on the Rank Score. The score for each factor may indicate the level of desirability of a property with respect to that factor, and the Rank Score may illustrate an overall level of desirability of a property with respect to each factor and the relevancy of each factor as specified by a user. User feedback may comprise adjusting the relevancy of factors, or user feedback may comprise information 
	While Smintina discloses determining a plurality of scores, including an average score, prior to determining an overall score and teaches refining a score in response to feedback, Smintina does not appear to explicitly recite that the user feedback comprises a score, and that the score was not determined or refined before obtaining the sales data including the score, and Smintina does not explicitly recite a score using the modifier of, “an attractiveness score.” The Examiner notes the order of a step in a process may not distinguish the claimed invention from prior art in the absence of new or unexpected results See MPEP 2144. Any order of performance may be obvious in the absence of new or unexpected results. It would be obvious to determine a score based on user feedback before obtaining sales data comprising a score, and the modifier merely serves as a label.
	receiving a real estate price estimate request from the real estate application operating on a first user device of a first buyer, 	the real estate price estimate request including a desired property; 
	[A computer-readable medium form of the present subject matter includes a computer-readable medium having computer-executable instructions stored thereon for implementing a method for ordering real estate properties in accordance with a rank score (0007, claim 16, Fig. 1); a software method for servicing real estate queries using networked hardware, such as those connected with the system 100 as well as the real estate ranking system 110 (0014, 0015, 0038); user feedback, and may also facilitate the use of an automated real estate system that relies on valuation modeling in combination with other data to rank real estate properties offered for sale in a certain market; using smartphone apps (0019, Fig. 1); an estimated market value calculator configured to calculate real estate value (0006, claim 15; see also 0021 discussing a plurality of “what if” scenarios based on inputting a specific subject property wherein may calculate a hypothetical price for the subject property based on a time interval and various statistical measures associated with the local market); A system and method for servicing real estate queries using networked hardware, wherein the query may be from a buyer, and wherein the query may be directed to a specific property search (0015, 0022, 0038, Fig. 1, Fig. 2, Fig. 6A, Fig. 6B, Fig. 6C; see also 0031-0033, Fig. 4)]
	While the disclosure of Smintina does not include the same explicit claim language, the system and method disclosed by Smintina is equivalent to the claim limitation. For example, while Smintina does not use the language of, “A listing recommendation server,” the system disclosed by Smintina may display current listings ordered in accordance with a rank score, wherein listings responsive to the search result may be interpreted as recommended listings, and listings being ordered in accordance with a rank score may be interpreted as recommended listings (i.e., higher ranked listings are more highly recommended). Similarly, while Smintina does not use the language of, “a price estimate query,” Smintina discloses receiving a query for a subject property from a user in order to provide the user with an estimated price for the Smintina does not explicitly recite a server, a processor, and memory, it would be obvious to one of ordinary skill in the art that the software method and system for servicing real estate queries using networked hardware, such as those connected with the system as well as the real estate ranking system, and a computer-readable medium having computer-executable instructions stored thereon for implementing a method for ordering real estate properties in accordance with a rank score disclosed by Smintina would comprise a server, a processor, and memory. As such, Smintina teaches the broadest reasonable interpretation of the limitations above for claims 1 and 13.
	determining a search area in response to a geographical location of the desired property; 
	[a method for determining a rank of a subject property based on user input for an address of the subject property and input for selection criteria for a subset of real estate properties (or defined market) within which the subject real estate property is to be ranked (be it within 5 miles, same zip code, same city, and so on) (0017; see also 0040, 0055)]
	obtaining sales data for one or more first properties of the one or more potential properties sold in the search area within a first selected time period, wherein the sales data Page 2 of 13Application No. 16/104,175includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more first properties; 
NOTE: The Examiner notes the limitation associated with the function of, “obtaining sales data for one or more first properties sold in the search area within a first selected time period, wherein the sales data includes an initial list price, a purchase price,” effectively amounts to obtaining sales data. The limitation above does not require creating sales data and does not require calculating or determining a score, but simply requires obtaining sales data, and recites examples of data obtained as including an initial list price, a purchase 

Smintina discloses:
	obtaining sales data for one or more first properties of the one or more potential properties sold in the search area within a first selected time period, wherein the sales data Page 2 of 13Application No. 16/104,175includes an initial list price, a purchase price, and
	[valuation tools to help the buyer understand the financial values of real estate properties relative to all other real estate properties in the marketplace (0004); finding one or more desired real estate properties in response to a query; ranking query results based on traditional factors such as location, price range, number of bedrooms, number of bathrooms, lot size, age, and so on (0015; see also 0021); Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of days a real estate property has been on the market and whether there were any changes in its listing price; local market trends, such as the number of days on the market, inventory velocity, price trends, and so on; relevancy for the user; and community features (0016); the history listing calculator may also be influenced by a calculation produced by changes in a listing price (0025); calculate a rank score for each real estate property based on calculations made by the estimated market value calculator, the trust factors calculator, and the history of the listing calculator (0006, 0055); Real estate search criteria 202 are extracted from the real estate query 106 that is provided by either the real estate buyer 102 or the real estate seller 104. The real estate search criteria 202 are used to find one or more real suggest at what listing price would give the seller a 95% probability to sell the subject property within a time frame based on historical data for that location (0051); the system facilitates a “what if” scenario to identify property scoring and ranking information for a subject property based on a time interval entered by the user (0021, 0049); predict "time to sell" (or days on the market) for a subject property based on historical data (0051)]
	As such, Smintina teaches the individual elements of obtaining sales data, identifying changes in listing prices, and selected time periods, and the limitation would be obvious in view of the disclosure of Smintina. Identifying trends, such as price trends, from listing history information for a market may comprise identifying an initial list price, and any changes in the list price, wherein the final list price may be interpreted as the sale price, wherein identifying trends is based on particular time frames. Additionally, the, “what if” scenario is simply a model based on the historical listing information. A user who purchased a property last summer could enter a time period of the months they were searching for a home. The system would obtain the sales information for properties sold in that area for that time period in order to provide the results of the “what if” scenario, wherein the user could see where the house they purchased falls in a scoring and ranking based on the historical listing data for that time period.
	the average attractiveness score for each of the one or more first properties;	
	[calculating a rank score for each real estate property based on its property value, trust factors, listing history, and local market trends (0005, claim 1); a rank score calculator configured to calculate a rank score for each real estate property based on calculations made by the estimated market value calculator, the trust factors calculator, and the history of the listing calculator (claim 15, 0055); calculate a rank score for a real estate property found by executing on the real estate search criteria (0022, Fig. 6B); the rank score may be based on desirability associated with a particular geography in which the property is located (0026); the rank score may be based on a plurality of scores, such as a school score and an average school score, wherein a school score may be associated with the desirability of a school system (0026; see also 0058); the school score may be assigned a value between 0 and 100 (0058); an investment performance score associated with an investment performance indicator, such as a capitalization rate (0059); determining an average or average score associated with property data (0024, 0055, 0056, 0058)]
	The Examiner notes that, while the value of the score itself in relation to a scale (i.e., a scale of 0 to 100) may convey a relative attractiveness of the property, a parent interested in finding a property based on the desirability of a school system may interpret the school score as an attractiveness score indicating that properties may be more attractive based on the school system. An investor may interpret the investment performance score as an attractiveness score in the context of the score indicating an attractive property investment opportunity. 
	 obtaining sales data for one or more second properties of the one or more potential properties sold in the search area within a second selected time period, wherein the sales data includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more second properties;
	The discussion of obtaining sales data for one or more first properties applies here as well. The Examiner notes the limitation above amounts to a duplication of parts (See MPEP 2144.04). Repeating the step of obtaining sales data for any number of properties at different times does not yield new or unexpected results. It would be obvious to repeat the step of obtaining sales data for any number of properties for any desired time frame. 
	determining a projected change in price percentage in response to the sales data for the one or more first properties and the sales data for the one or more second properties; 
	[the system facilitates a “what if” scenario to identify property scoring and ranking information for a subject property based on a time interval entered by the user (0021); predict "time to sell" (or days on the market) for a subject property based on historical data (0051); suggest at what listing price would give the seller a 95% probability to sell the subject property within a time frame based on historical data for that location (0051); calculating a rank score for each real estate property based on its property value, trust factors, listing history, and local market trends (0006); A local market trends calculator calculates geographically contextual pieces of information which are presented to the rank score calculator 210 for further refining the rank score for the real estate property (0026); Other calculable factors relied on by the real estate ranking system 110 include trust factors that are indicative of the confidence of financial value or equity; history of the listing, which is dependent on the number of changes in its listing price; local market trends, such as the number of days on the market, inventory velocity, price trends, and so on; relevancy for the user; and community features (0016); the history listing calculator may also be influenced by a calculation produced by changes in a listing price (0025); the changes in price calculator calculates a ratio between an original listing price of a property and a current list price (0025; see also 0056 disclosing a measure of value or equity as the ratio of the list price to the estimated market value and disclosing converting a measure comprised of a ratio to a percent; and see 0059 discussing a capitalization rate associated with the projected change in value of a property expressed as a percent)]
	Applying the disclosure of Smintina to the instant claim language, the system may obtain listing history information and determine whether there were any changes in the listing price based on the listing history, wherein the final change to the listing price may indicate the sale price. The system may calculate a ratio between an original listing price and the sale price as part of the process for calculating a rank score based on a plurality of factors, and a measure comprised of ratio may be expressed as a percent. Based on the local market trends and price trends, the system may determine the market value for any property at any previous point in time and predict a future market value for any property, wherein the difference would be a projected change in price. The system may calculate a ratio based on the difference between the initial price value and the projected price value, and convert the ratio to a percent. 
	determining a first […] score in response the one or more first properties and the first selected time period; 
	determining a second […] score in response to the one or more second properties and the second selected time period; and 
	[calculating a rank score for each real estate property based on its property value, trust factors, listing history, and local market trends (0005, claim 1); a rank score calculator configured to calculate a rank score for each real estate property based on calculations made by the estimated market value calculator, the trust factors calculator, and the history of the listing calculator (claim 15, 0055); calculate a rank score for a real estate property found by executing on the real estate search criteria (0022, Fig. 6B); the rank score for a property may be based on a plurality of scores (0058, 0059); a plurality of “what if” scenarios based on inputting a specific subject property wherein may calculate a hypothetical price for the subject property based on a time interval, market availability, and various statistical measures associated with the local market, such as inventory velocity (0016, 0021, claim 2)]
	determining an estimated market clearing price for the desired property in response to an initial listing price of the desired property, the first […] score, the second […] score, and the projected change in price percentage.  
	[estimating a financial value of a real estate property (0023); calculate a hypothetical listing price for which the subject real estate property would be ranked within a certain range of ranked real estate properties given certain search criteria (0021); the system can use the reverse rank score processing to suggest at what listing price would give the seller a 95% probability to sell the subject property within a specified time frame (0051)]
Smintina discloses: systems and methods for servicing real estate queries and researching historical property data using networked hardware to identify trends for a market; performing a search based on a user query specifying search criteria; search criteria may comprise a specific property, a defined market, and price limitations; an estimated value calculator; calculating estimated property values; calculating a hypothetical price for a subject property based on a time interval and various statistical measures; calculating scoring and ranking information for properties in response to a search request; using historical property data for an area to determine list prices for a property based on a time period; suggesting a list price based on a probability to sell the subject property in an area within a time frame; evaluating the confidence of financial data; identifying any changes in listing price information; determining local market trends and price trends based on sales data, such as the number of days on the market, changes in listing price data, and inventory velocity; calculating a plurality of scores, wherein the scores may take into account factors associated with traditional factors as well as factors associated with listings in a market within a time period and inventory velocity; a score may indicate a level of desirability, wherein a score may indicate a level of desirability as related to different factors. 
	Smintina does not appear to explicitly recite tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties, detecting the one or more potential buyers at specific GPS locations throughout the one or more potential properties, and does not appear to explicitly recite that the feedback being requested is 
	Regarding determining a supply score and determining an average attractiveness score, while Smintina does not explicitly recite a score using the same modifier, of a supply score and an attractiveness score, Smintina discloses a plurality of scores, including an average score, based on a time interval and various statistical measures associated with the listings based on specific markets and time periods (i.e., the supply of properties available), local market and market trends, such as inventory velocity, and scoring and ranking available properties within the defined market. The Examiner notes, as previously discussed, the modifier of, “supply,” and, “attractiveness,” may serve to convey a message or meaning to a human reader, but does not comprise a functional relationship (See MPEP 2111.05). 
	Regarding determining an estimated market clearing price for the desired property, the Examiner notes the modifier does not simply convey a meaning without establishing a functional relationship because a, “market clearing price” is a commonly used term in the field of real estate. As such, it is given substantial patentable weight. While Smintina determines a plurality of values associated with the price of property, Smintina does not appear to explicitly recite determining an, “estimated market clearing price.”
	Regarding obtaining sales data for properties sold in the search area within a first selected time period, wherein the sales data includes an initial list price and a purchase price, while Smintina clearly teaches the elements and combination as related to obtaining sales data for properties sold in a search area wherein the sales data includes Smintina teaches the broadest reasonable interpretation of the limitations, as discussed above, the Examiner notes Smintina does not appear to explicitly recite obtaining a purchase price for the properties sold. While it would be obvious that the operations disclosed by Smintina would comprise obtaining a purchase price and the broadest reasonable interpretation of the claim limitations would be obvious in view of Smintina as a combination of known elements with obvious and expected results, in order to advance compact prosecution, the Examiner notes Smintina does not appear to explicitly recite that the obtained sales data comprises a purchase price. 
	Nonetheless, in order to expedite compact prosecution, the Examiner introduces DSR Data to more explicitly address the limitations, particularly with respect to the obtaining sales data for one or more first properties sold in the search area within a first selected time period, wherein the sales data includes an initial list price, a purchase price, determining a projected change in price percentage, determining a supply score, and determining an estimated market-clearing price.
	DSR Data — which is directed to property investment research — discloses (while other portions of the limitations and relevant prior art disclosure may be provided for context, note the portion in italics is what is particularly being addressed):
	receiving a real estate price estimate request from the real estate application operating on a first user device of a first buyer, 	the real estate price estimate request including a desired property; determining a search area in response to a geographical location of the desired property; obtaining sales data for one or more first properties of the one or more potential properties sold in the search area within a first selected time period, wherein the sales data Page 2 of 13Application No. 16/104,175includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more first properties; obtaining sales data for one or more second properties of the one or more potential properties sold in the search area within a second selected time period, wherein the sales data includes an initial list price, a purchase price, and the average attractiveness score for each of the one or more second properties;
	[a property search portal may provide property information based on search criteria; viewing recent comparable sales (pg. 14, 15); using historical sales data for periods of time to identify correlations between supply, demand, and price growth (pg. 10, 12; see also pg. 15, 18, 36, 44-45, 48-49, 50, 52-53, 59, 76-77, 101, 113, 145, 148); the system uses the original asking price and the eventual sale price to determine a discount (pg. 18; see also pg. 32 noting that a quick check of prices a year ago will protect you from a trap for novice investors and discussing an example of obtaining previous price data for a time period to track changes to property pricing data over time and identify median values for a market); providing a graph or a context ruler illustrating historical property value data over a range of time periods for properties in a regional market (pgs. 15-16; see also pgs. 136, 144-145, 148, 149); You can use the Suburb Analyzer to check a property market discount [the change between original list price and eventual sale price] (pg.18); evaluating current property data in a market in relation to historical property data for that market for a particular period (pg. 53); identifying properties that sold within a price range for a market (pg. 71)]
a projected change in price percentage in response to the sales data for the one or more first properties and the sales data for the one or more second properties; 
	[the discount is the difference between the original asking price of a property and the eventual sale price. The discount is usually expressed as a percentage of the original asking price. Using the example above the vendor discount would be 5%. That is, $20,000 divided by $400,000 equals 5%... the vendor discount reflects the demand to supply in a property market (pg. 18); The following context ruler shows the Discount for Harris Park houses for December 2014 was 4.6%. The chart also shows a range of possible, likely and typical discount values (pg. 19)]	
	determining a first supply score in response the one or more first properties and the first selected time period; determining a second supply score in response to the one or more second properties and the second selected time period; and determining an estimated market clearing price for the desired property in response to an initial listing price of the desired property, the first supply score, the second supply score, and the projected change in price percentage.
	[The Demand to Supply Ratio (DSR and DSR+) is a score out of 100 for the ratio of demand to supply for a property market. To gauge demand relative to supply the DSR examines numerous supply and demand indicators like: typical value, average vendor discount, Auction Clearance Rate (ACR), Days on Market (DOM_, stock on market, vacancy rates, yield, Percentage Stock on Market (SOM%), Statistical Reliability (SR); Market Cycle Timing (MCT), Neighbour Price Balancing (NPB), Ripple Effect Potential (REP), Long Term Growth (LTG), and Percent sales growth (PSG), see also chart of pg. 6 illustrating DSR values over time periods for a market to indicate capital growth for markets based on time periods); complicated calculations on meta-data are performed to evaluate the statistical reliability of the DSR ensuring it doesn’t mislead investors. Unrealistic data is filtered…some data can be quite volatile, jumping up and down each month…the most recent month’s figure is more reliable (pg. 8; see also pgs. 10-11); a Strategic Suitability Index is a set of indexes used to gauge a market’s suitability to a specific property investment strategy. The SSSI- Buy discounted is a score out of 100 for the suitability of a market to an investor looking to buy at a heavily discounted price. The higher the score is, the better the chances of finding a suitable property (pg. 75); a DSR score provides an indication that supply and demand are in balance (pgs. 5, 9); 
    PNG
    media_image1.png
    334
    418
    media_image1.png
    Greyscale

using historical sales data for periods of time to identify correlations between supply, demand, and price growth (pg. 10, 12; see also pg. 15, 18); the vendor discount reflects the demand to supply in a property market. The discount is used in the see also pgs. 36, 44-45, 48-49, 50, 52-53, 59, 76-77, 101, 113, 145, 148); using Market Cycle Timing to time entry into a market or protect investors from entering a 
	As described by DSR Data, a property search portal may provide information associated with historical property transactions for specific markets in order to evaluate current property data in a market in relation to historical property data for that market for a particular period. The system provides a graph and contextual ruler to view information associated with property data in relation to specific statistics in a market over a range of time periods. The system calculates the difference between the original asking price and the sale price for a property and expresses the measure as a percent. The system may provide a chart or context ruler to illustrate a range of possible, likely, and typical discount values for a market. The system also calculates Neighbor Price Balancing as a percentage price difference as related to a property market and its neighbours and indicates a potential for the price differential to balance out. The system also uses property prices for a number of the nearest neighbours over a time period to calculate the Ripple Effect Potential as an estimate of the amount of growth required by a market to match its neighbors recently. Historical sales data for periods of time may be used to identify correlations between supply, demand, and price growth. The Demand to Supply Ratio (DSR and DSR+) is a score for the ratio of demand to supply for a property market that takes into account a range of historical property data to make predictions associated with future price data, supply, and demand. 
i.e. a change in price percentage). This may be used to determine a projected change in price percentage. Neighbour Price Balancing and The Ripple Effect may be used in conjunction with the Demand to Supply Ratio and associated metrics to determine property pricing values and property pricing adjustments and determine an estimated market clearing price in the context of supply and demand.
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research.
	The difference between Smintina and DSR Data is that DSR Data is introduced to more explicitly address the limitations, particularly with respect to the obtaining sales data for one or more first properties sold in the search area within a first selected time period, wherein the sales data includes an initial list price, a purchase price, determining a projected change in price percentage, determining a supply score, and determining an estimated market-clearing price.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of property investment research, as taught by DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to evaluate current property data in a market in relation to historical property data for that market for a particular period (DSR Data pg. 53) and predict DSR Data pg. 5) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: obtaining historical sales data comprising the original asking price and the eventual sale price; providing a graph or a context ruler illustrating historical property value data over a range of time periods for properties in a regional market; expressing the difference between the original asking price and the eventual sale price as a percentage; identifying possible, likely, and typical discount values; calculating a score to illustrate the ratio of demand to supply for a property market; calculating a percentage price difference between a property market and its neighbours; calculating an estimate of growth required by a market to match that of its neighbours; using the Demand to Score ratio and historical sales data to evaluate Market Cycle Timing to determine pricing in relation to supply and demand to aid in investment decisions (as taught by DSR Data) with the method and system for ranking real estate based on its value and other factors (as taught by Smintina) to evaluate current property data in a market in relation to historical property data for that market for a particular period and predict capital growth based on supply and demand for a property market. 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the Smintina and DSR Data do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	While the combination of Smintina and DSR Data teaches the broadest reasonable interpretation of the claims, wherein applying the disclosure of Smintina as related to determining estimated property values with the disclosure of DSR Data as related to accounting for the impact of supply and demand on price values would result in a value equivalent to a market clearing price, the Examiner notes the combination of Smintina and DSR Data does not explicitly recite an estimated market clearing price.
	However, the Examiner introduces AmosWEB to more explicitly address the limitations, particularly with respect to determining an estimated market-clearing price.
	AmosWEB — which is directed to identifying a market-clearing price via the use of a market model — discloses (note the portion in italics is what is particularly being addressed):
	determining an estimated market clearing price for the desired property in response to an initial listing price of the desired property, the first supply score, the second supply score, and the projected change in price percentage
	[MARKET-CLEARING PRICE: The price that exists when a market is clear of shortage and surplus, or is in equilibrium. Market-clearing price is a common, non-technical term for equilibrium price. In a market graph, the market-clearing price is found at the intersection of the demand curve and the supply curve. Market-clearing price is the price that achieves a market balance. Because quantity demanded and quantity supplied are equal at the market-clearing price, there is no generates an efficient allocation of resources (presuming competition and no market failures) (pg. 1 definition of “Market-Clearing Price”)]
	AmosWEB further discloses an example of a market model used to identify the market-clearing price comprising the graph below:
    PNG
    media_image2.png
    359
    296
    media_image2.png
    Greyscale

and notes, “The market-clearing price achieves a balance in the market, which is equality between quantity demanded and quantity supplied. In other words, it clears the market of any shortage or surplus. The only price that accomplishes this task is at the intersection of the demand curve and supply curve. This intersection point, and the price that achieves it, can be identified by clicking the [Market-Clearing Price] button in the exhibit. (pg. 2)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research. AmosWEB teaches identifying a market-clearing price via the use of a market model.
	While DSR Data discusses that a Demand to Supply Ratio (DSR score) may provide an indication that supply and demand are in balance and discusses a plurality of factors associated with property price data (pgs. 3-4, 9; see also pgs. 15, 42, 46, 94, 101, 113, 132-134, 138, and elsewhere), DSR Data does not use the language of, “an estimated market clearing price.” However, the Examiner notes the disclosure of AmosWEB is substantially similar to the disclosure of DSR Data as related to the concept of the impact of supply and demand on price. The Examiner notes the similarity between the disclosure of the graphs of DSR Data at pg. 5 and AmosWEB at pg. 1. 
		DSR Data					AmosWEB

    PNG
    media_image1.png
    334
    418
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    359
    296
    media_image2.png
    Greyscale


	AmosWEB notes, “The market-clearing price achieves a balance in the market, which is equality between quantity demanded and quantity supplied. (pg. 2). The market-clearing price described by AmosWEB corresponds to the, “Balance pt.” of the graph disclosed by DSR Data at pg. 5. AmosWEB simply uses common terms for the substantially similar disclosure of DSR Data.
	The difference between AmosWEB and the combination of Smintina and DSR Data is that the combination of Smintina and DSR Data does not appear to explicitly recite determining an estimated market-clearing price.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of identifying a market-clearing price via the use of a market model, as taught by AmosWEB, and the disclosure of the known methods of property investment research, as taught by DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to identify the market-clearing price at the intersection of supply and demand and generate an efficient allocation of resources (AmosWEB pg. 1 definition of “Market-Clearing Price”) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of determining an estimated market clearing price by identifying an equilibrium price at the intersection of a demand curve and a supply curve (as taught by AmosWEB) and the features of: DSR Data) with the method and system for ranking real estate based on its value and other factors (as taught by Smintina) to evaluate current property data in a market in relation to historical property data for that market for a particular period and predict capital growth based on supply and demand for a property market and generate an efficient allocation of resources. 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Smintina, DSR Data, and AmosWEB do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	While Smintina discloses determining a plurality of scores, including an average score, prior to determining an overall score and teaches refining a score in response to feedback, it is not explicitly disclosed that a score was not determined or refined before obtaining the sales data including the score and the user feedback was not explicitly recited as comprising a score. The Examiner notes the order of a step in a process may not distinguish the claimed invention from prior art in the absence of new or unexpected results See MPEP 2144. Any order of performance may be obvious in the absence of new or unexpected results. It would be obvious to determine a score based on user feedback before obtaining sales data comprising a score.
	While the combination of Smintina, DSR Data, and AmosWEB explicitly discloses refining a score in response to feedback received, wherein the score is based Smintina, DSR Data, and AmosWEB does not appear to explicitly recite determining a score in response to feedback received prior to obtaining the sales data. The Examiner notes the claims are rejected under 35 USC 112(b), and asserts the combination of Smintina, DSR Data, and AmosWEB teaches the broadest reasonable interpretations of the claim limitations, Nonetheless, in the interest of compact prosecution, the Examiner introduces Raymond to address the limitations, particularly with respect to determining a score in response to feedback received prior to obtaining sales data comprising the score.
	Raymond — which is directed to a method and system for determining suitability and desirability of a prospective residence for a user — discloses:	
	prompting the one or more potential buyers for feedback on the one or more user devices through a real estate application operating through each of the one or more user devices when the one or more potential buyers are detected at specific GPS locations throughout the one or more potential properties, 
	wherein the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS,
	determining an average attractiveness score for the one or more potential properties sold in response to the feedback;	
	[using a plurality of endogenous and/or exogenous factors to assess the suitability of the property or neighborhood and display property to a user based on a needs profile of a user and a user preference profile created from user input (0014-0015, 0048, 0150, Fig. 2, Fig. 3, Fig. 4; see also 0016-0017, 0027, 0047, 0050); The needs profile for a user may be modified on an ongoing basis to grow more accurate see also 0047); user input may be required to produce an effective user preference profile; elicitation of user responses to disambiguate among the subset of profiles (0047); a potential home can be scored in terms of social locational desirability for that user based on inferring relationships from historical data, such as location information and social networking information (i.e., scoring based on proximity to people, such as friends or relatives); this score can help the user gauge an important dimension of the overall desirability of the prospective home. Refinements to this scoring could weight friends, relatives, and colleagues differently, and/or give different scores for each (0090-0091, Fig. 4); individuals may rate schools or school districts, wherein the scale may illustrate desirability associated with property in the school district (0084); a numerical score for a potential home (0091); a rating system which incorporates rating information and input from users to generate a composite score (0086, 0117, 0196-0197); combining scores, aspects, and embodiments for a combined overall desirability score (0087, 0097, 0117, 0171); determining a composite score by combining score from one or more techniques (0087); user input to supplement a profile comprising information concerning housing preferences (0142)]
	As disclosed by Raymond, the system may (prior to obtaining sales data comprising a score for a property) determine a score for one or more properties, wherein the score indicates a level of desirability (i.e., attractiveness) for a property based on the school district the property is in or based on social locational desirability for that user. The score may be determined for any property, for any period of time. The score may also be determined, or refined, based on user feedback. The score may be i.e., prior to obtaining sales data comprising the score for a property).
	Raymond further discloses:
	[available home listings services and user interfaces fail to utilize customized user profiles to take into account the number of different attributes about the prospective properties and neighborhoods/areas and the number of personal factors about the homeseeker, information related to friends of the homeseeker or information related to the homeseeker's social network (0011); embodiments comprise methods, systems, and apparatuses for facilitating prospective residence searches for prospective homeseekers, and, more particularly, to methods, systems, and apparatuses for determining suitability and/or desirability of a prospective residence for a user using a plurality of endogenous and/or exogenous factors; personalizing and facilitating the search process for residential real estate and providing predictive models of real estate preferences (0009, 0014); robust and scalable solutions for facilitating prospective residence searches for prospective homeseekers; utilizing user profiles to synthesizing appropriate, or fully-dimensioned, recommendations or user-customized settings for the user (0012-0013)]
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research. AmosWEB teaches identifying a market-clearing price via the use of a market model. Raymond teaches a 
	The difference between Raymond and the combination of Smintina, DSR Data, and AmosWEB is that Raymond is introduced to more explicitly address the limitations particularly with respect to determining a score in response to feedback received prior to obtaining sales data comprising the score.
	Applying the disclosure of Raymond to the combination of Smintina, DSR Data, and AmosWEB, prior to obtaining sales data comprising an initial list price, a purchase price, and an [average attractiveness] score for each of the one or more first properties, the system may determine a score for one or more properties, wherein the score indicates a level of desirability (i.e., attractiveness) for a property based on the school district the property is in or based on social locational desirability for that user. The score may be determined for any property, for any period of time. The score may also be determined, or refined, based on user feedback. The score may also be a composite score, or an average score. The score may be determined prior to, and independent of, obtaining sales data comprising the score for a property (i.e., prior to obtaining sales data comprising the score for a property).
	As such, the disclosure of the above combination teaches or suggests multiple embodiments, including an embodiment of determining a score (i.e., an average attractiveness score) based on user feedback prior to obtaining sales data comprising an initial list price, a purchase price, and a score (i.e., an average attractiveness score) score for each of the one or more first properties.
Raymond, the disclosure of the known methods of identifying a market-clearing price via the use of a market model, as taught by AmosWEB, and the disclosure of the known methods of property investment research, as taught by DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to use a plurality of endogenous and/or exogenous factors to assess the suitability of a property or neighborhood (Raymond 0014-0015, 0048, 0150, Fig. 2, Fig. 3, Fig. 4; see also 0016-0017, 0027, 0047, 0050) and gauge important dimensions of the overall desirability of the prospective home (Raymond 0090-0091, Fig. 4) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of: scoring a home based on a level of desirability associated with the home; scoring property in terms of social locational desirability; individuals may rate schools or school districts, wherein the scale may illustrate desirability associated with property in the school district; a score as a numerical score; incorporating rating information from users to generate a composite score; combining scores, aspects, or embodiments for a combined overall desirability score (as taught by Raymond), the features of determining an estimated market clearing price by identifying an equilibrium price at the intersection AmosWEB), and the features of property investment research (as taught by DSR Data) with the method and system for ranking real estate based on its value and other factors (as taught by Smintina) to use a plurality of endogenous and/or exogenous factors to assess the suitability of a property or neighborhood and gauge important dimensions of the overall desirability of the prospective home. 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Smintina, DSR Data, AmosWEB, and Raymond do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	The combination of Smintina, DSR Data, AmosWEB, and Raymond does not appear to explicitly recite tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties, detecting the one or more potential buyers at specific GPS locations throughout the one or more potential properties, and does not appear to explicitly recite that the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS.
	However, Letzeiser — which is directed to systems and methods for managing real estate investments — discloses (while other portions of the limitations and relevant italics is what is particularly being addressed):
	tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties, 
	[systems and methods for managing real estate investments, wherein tools or features may include geospatial touring (Abstract, 0003, 0006); receiving, from a user device having geospatial tracking capability, such as GPS, information about the geospatial location of the user (0006; see also 0057, 0065, 0066); A user (e.g., investor) may interact with a real estate management software or application (e.g., running on the user device) (0061); The tour path may be static, or may be dynamic and updated based on the user location and/or travel history (0061); The real estate management software or application may track the time of the tour and/or the specific route taken (0062)
	prompting the one or more potential buyers for feedback on the one or more user devices through a real estate application operating through each of the one or more user devices when the one or more potential buyers are detected at specific GPS locations throughout the one or more potential properties, wherein the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS,
	[the licensed real estate professional who creates the tour may be able to configure the rules pertaining to guiding the investor and/or proximity alerts provided to the investor (0058); providing user prompts, alerts, and additional information to the user device based on proximity, when the user is within a predetermined distance of any designated portion of the tour, such as a hot spot (0059, 0060); the tour may take place on a property and may include one, two or more hot spots on the property. For example, the hot spots may be provided at different regions, floors, rooms, portions of the rooms, portions of the grounds of the property (0055); if the user comes within a predetermined distance of a hot spot, additional information about the hot spot may be displayed on the user's device (0060; see also 0072)]
	The Examiner notes the disclosure of Letzeiser at paragraph [0062] is particularly analogous to the instant claim limitations:
	[The real estate management software or application may track the time of the tour and/or the specific route taken. The real estate management software or application may be able to discern whether the user follows the specified tour path, or deviates from the tour path. The real estate management software or application may offer information to the user based on information associated with the tour in the real estate management platform. The real estate management software or application may also request information from the user during or after the tour. For instance, survey information about the property features that a user is viewing in real time may be provided. Thus, the tour feature may rely on mobile technology utilized the user device (e.g., GPS, or other locating techniques) to monitor user location and capture real time statistics and feedback about the tours within the real estate management platform (0062)]
Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research. AmosWEB teaches identifying a market-clearing price via the use of a market model. Raymond teaches a method and system for determining suitability and desirability of a prospective residence for a user. Letzeiser teaches systems and methods for managing real estate investments.
	The difference between Letzeiser and the combination of Smintina, DSR Data, AmosWEB, and Raymond is that the combination of Smintina, DSR Data, AmosWEB, and Raymond does not appear to explicitly recite tracking a global positioning system (GPS) location of one or more user devices that belong to one or more potential buyers using a GPS when they are within one or more potential properties, detecting the one or more potential buyers at specific GPS locations throughout the one or more potential properties, and that the feedback being requested is regarding the specific GPS location where the one or more potential buyers were detected by the GPS..
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of managing real estate investments, as taught by Letzeiser, the disclosure of the known methods of determining suitability and desirability of a prospective residence for a user, as taught by Raymond, the disclosure of the known methods of identifying a market-clearing price via the use of a market model, as taught by AmosWEB, and the DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to provide improved tools and systems to track and manage real estate investments (Letzeiser 0002, 0003) and provide a means for a potential buyer to transmit and receive information during a tour of a potential property based on the geospatial information of the potential buyer as related to different hot spots associated with the tour, such as different regions, floors, rooms, portions of the rooms, or portions of the grounds of the property (Letzeiser 0006, 0062) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of managing real estate investments, including relying on mobile technology utilized the user device (e.g., GPS, or other locating techniques) to monitor user location and capture real time statistics and feedback about the tours within the real estate management platform (as taught by Letzeiser), the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond), the features of determining an estimated market clearing price by identifying an equilibrium price at the intersection of a demand curve and a supply curve (as taught by AmosWEB), and the features property investment research (as taught by DSR Data) with the method and system for ranking real estate based on its value and other factors (as taught by Smintina) in order to provide improved tools and systems to track and manage real estate investments and provide a means for a potential buyer to transmit and receive information during a tour 
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

	Regarding claims 2 and 14, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 1 and 13, which comprises determining an estimated market clearing price. Claims 2 and 14 add the element of sharing the price with the buyer.
	Smintina further discloses:
	further comprising: sharing the estimated market clearing price with the first buyer.  
	[A system and method for servicing real estate queries using networked hardware, wherein the query may be from a buyer, and wherein the query may be directed to a specific property search (0015, 0022, 0038, Fig. 1, Fig. 2, Fig. 6A, Fig. 6B, Fig. 6C; see also 0031-0033, Fig. 4); suggest at what listing price would give the seller a 
	Additionally, DSR Data further discloses:
	[The Market Monitor keeps an eye on property markets of interest to you and notifies you when a change has occurred. You choose the markets and the data to monitor. You can use the Market Monitor to alert you of the best time to buy or sell (pg. 94); customizable alerts based on a plurality of statistics and values associated with property values and factors associated with supply and demand, selectable from a drop-down menu, wherein the alert may be based on a change or threshold, the alert may be based on one or more factors, the alert may be for a subject property (pg. 96-97, 131;see also pgs. 94-98, 99, 131, 133-138); specifying a desired range of values for a statistic (pg. 122-123); The alert may be based on the theoretical balance point between supply and demand (pg. 94) to notify you when a change has occurred in order to alert you to the best time to buy, sell, or refinance (pg. 94)]
	A user may set an alert based on the list price of a subject property being within any desired range of the estimated market clearing price or when the list price for a property equals the estimated market clearing price. As such, generating and displaying a suggested listing price may comprise sharing the estimated market clearing price with the buyer in that the system may suggest the estimated market clearing price as the listing price. Additionally, a buyer may set an alert for a property based on the estimated market clearing price being at or below the estimated listing price.  
	The motivation and rationale referenced in discussing claims 1 and 13 applies here, as well. 

	Regarding claims 5 and 17, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 1 and 13.
	Smintina further discloses:
	further comprising: activating an alarm on the first user device of the first buyer when a list price of the desired property is equal to the estimated market clearing price.  
	 [The executed pieces of software, in many embodiments, facilitate a group of notification systems (such as e-mail, smartphone apps, and so on) to inform various interested parties (such as agents, buyers, investors, and so on) of the new ranking or new suggested listing prices of real estate properties which reflect market movements. (0019)]
	Additionally, DSR Data further discloses:
	[customizable alerts based on a plurality of statistics and values associated with property values and factors associated with supply and demand, selectable from a drop-down menu, wherein the alert may be based on a change or threshold, the alert may be based on one or more factors, the alert may be for a subject property (pg. 96-97, 131;see also pgs. 94-98, 99, 131, 133-138); specifying a desired range of values for a statistic (pg. 122-123); The alert may be based on the theoretical balance point between supply and demand (pg. 94) to notify you when a change has occurred in order to alert you to the best time to buy, sell, or refinance (pg. 94)]

	The motivation and rationale referenced in discussing claims 1 and 13 applies here, as well.

	Regarding claims 6 and 18, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 1 and 13.
	further comprising: activating an alarm when a list price of the desired property is within a selected range of the estimated market clearing price.22 98135US02 (U301333US2)  
NOTE: The Examiner notes the limitation is interpreted as comprising a contingent limitation in that the function of, “activating an alarm,” only needs to occur if the condition of, “when a list price of the desired property is within a selected range of the estimated market clearing price,” is met. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II
	Nonetheless, in order to expedite compact prosecution, the limitation will be addressed by prior art below. 	 

	Smintina further discloses: 
	[The executed pieces of software, in many embodiments, facilitate a group of notification systems (such as e-mail, smartphone apps, and so on) to inform various interested parties (such as agents, buyers, investors, and so on) of the new ranking or new suggested listing prices of real estate properties which reflect market movements. (0019)]
	DSR Data further discloses: 
	further comprising: activating an alarm when a list price of the desired property is within a selected range of the estimated market clearing price.22 98135US02 (U301333US2)  
	[The Market Monitor keeps an eye on property markets of interest to you and notifies you when a change has occurred. You choose the markets and the data to monitor. You can use the Market Monitor to alert you of the best time to buy or sell (pg. 94); customizable alerts based on a plurality of statistics and values associated with property values and factors associated with supply and demand, selectable from a drop-down menu, wherein the alert may be based on a change or threshold, the alert may be based on one or more factors, the alert may be for a subject property (pg. 96-97, 131;see also pgs. 94-98, 99, 131, 133-138); specifying a desired range of values for a statistic (pg. 122-123); The alert may be based on the theoretical balance point between supply and demand (pg. 94) to notify you when a change has occurred in order to alert you to the best time to buy or sell (pg. 94)]
	As such, a user may set an alert based on the list price of a subject property being within any desired range of the estimated market clearing price. Setting the range at 1% would result in receiving an alert when the list price of a subject property is within the desired range of the estimated market clearing price.
	The motivation and rationale referenced in discussing claims 1 and 13 applies here, as well.

	Regarding claim 9, The method of claim 1,
	The combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claim 1.
Smintina further discloses: 
	wherein the feedback is at least one of a picture, a video, and a note.  
	[using smartphone apps and using user feedback to refine the rank score of a real estate property (0019, claim 11); The executed pieces of software, in a few embodiments, use user input, such as the fact that a kitchen was remodeled, a new roof was installed, the house was expanded, and so on, to refine the rank score of a real estate property (0019, 0048, Fig. 6H, claim 10)]
	Smintina teaches user device may be a smartphone, using smartphone apps, receiving user input, and receiving user feedback. As disclosed by Smintina, user may use a smartphone [user device] and utilize the system via a smartphone application to provide input [a user device running the real estate feedback application], wherein the input is regarding details of a property [a note], such as user input regarding the fact that a kitchen was remodeled [a note indicating the kitchen was remodeled]. A user using a smartphone application to provide input regarding the fact that a kitchen was remodeled may be interpreted as receiving feedback comprising receiving a note from the user device running the real estate feedback application.
	Additionally, Raymond further discloses: 
	wherein the feedback is at least one of a picture, a video, and a note.  	[receiving user input via graphical user interfaces (0194); the system may be configured to communicate with a client computer via a dedicated application running on the client computer…the computer system might comprise the web server and/or be in communication with the web server, such that the computer system provides data to the web server to be incorporated in web pages served by the web server for reception receive input from a user, e.g., using standard input devices such as mice and other pointing devices, motion capture devices, touchpads and/or touchscreens, keyboards (e.g., numeric and/or alphabetic), microphones, etc. (0196); the user interface is displayed on a device remote from the computer system (such as on a client computer, wireless device, etc.) (0196); collecting information about a plurality of factors relating to a homeseeker and homeseeker preferences, including information indicative of user preferences of the homeseeker across a multiplicity of dimensions comprising home-related dimensions and non-home-related dimensions (0160); monitoring content from the user device (including images, videos, music, documents, etc.) to collect information indicative of user preferences (0160-0162)]
	Additionally, Letzeiser further discloses: 
	wherein the feedback is at least one of a picture, a video, and a note.  	
	[using a tablet, smartphone, or other mobile device add links, images, video, audio, notes, or any other additional information to the various hot spots on the tour (0055, claim 14)
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 10, The method of claim 1,
	The combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claim 1.
	Smintina further discloses: 
	wherein the feedback is a rating.
	[information associated with a property of interest may be provided directly by the system or indirectly via system users (0043); a user may specify a relevancy factor for information used to calculate or refine the rank score in order to specify how large a role in the calculations each calculable factor has as related to the rank score (0016, 0026, 0055, 0058, 0206, Fig. 2, claim 3)]
	As such, the user specifying the relevancy of each factor may be interpreted as receiving a rating in that the user is rating that factor. 
	Additionally, Raymond further discloses:
	wherein the feedback is a rating.
	[individuals may rate schools or school districts, wherein the scale may illustrate desirability associated with property in the school district (0084); a rating system which incorporates rating information and input from users to generate a composite score (0086, 0117, 0196-0197); combining scores, aspects, and embodiments for a combined overall desirability score (0087, 0097, 0117, 0171); determining a composite score by combining score from one or more techniques (0087)]
	The motivation and rationale referenced in discussing claim 1 applies here, as well.

	Regarding claim 11, The method of claim 10,
	The combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claim 10.
	Smintina further discloses: 
	wherein: the rating is provided as a scale rating.23 98135US02 (U301333US2)  
	[the school score may be assigned a value between 0 and 100 (0058); a star representation/system which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to the ranking of the corresponding real estate property (0035, 0037); ranking properties from 1 to 10 or rank number out of total ranked (0037)]
	Additionally, DSR Data further discloses:
	[The Demand to Supply Ratio is a score out of 100 for the ratio of demand to supply for a property market. The higher the score, the more demand exceeds supply (pg. 5, pg. 41); It is easy to gauge growth potential viewing a number between 0 and 100 (pg. 10); The Statistical Reliability is a score out of 100 for the statistical reliability of the Demand to Supply Ratio (pg. 38; see also pgs. 44, 50, 67 for other scores out of 100); a color-coded context ruler places a statistic for a specific property market in context by showing where the stat sits along a ruler of all possible values for that stat (pg. 85); a color-coded context ruler providing a graphic display indicating the score for a selected statistic on a scale of 0 to 100; displaying the statistic’s value in context with an average value; placing unfamiliar statistics in perspective visually; displaying a statistic’s history via a chart of historical values (pg. 83; see also pgs. 63-64, 81, 85-88)]
	Additionally, Raymond further discloses:
	[individuals may rate schools or school districts, wherein the scale may illustrate desirability associated with property in the school district (0084)]
	The motivation and rationale referenced in discussing claim 10 applies here, as well.

	Regarding claim 12, The method of claim 11,
	The combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claim 11.
	Smintina further discloses: 
	wherein: the scale rating is provided as at least one of numeric, emoji based, and color coded.  
	[the school score may be assigned a value between 0 and 100 (0058); a star representation/system which coarsely quantifies the desirability of the corresponding real estate property by various other factors that may be orthogonal to the ranking of the corresponding real estate property (0035, 0037); ranking properties from 1 to 10 or rank number out of total ranked (0037)]
	Additionally, DSR Data further discloses:
	wherein: the scale rating is provided as at least one of numeric, emoji based, and color coded.  
	[The Demand to Supply Ratio is a score out of 100 for the ratio of demand to supply for a property market. The higher the score, the more demand exceeds supply (pg. 5, pg. 41); It is easy to gauge growth potential viewing a number between 0 and 100 (pg. 10); The Statistical Reliability is a score out of 100 for the statistical reliability of the Demand to Supply Ratio (pg. 38; see also pgs. 44, 50, 67 for other scores out of 100); a color-coded context ruler places a statistic for a specific property market in context by showing where the stat sits along a ruler of all possible values for that stat (pg. 85); a color-coded context ruler providing a graphic display indicating the score for 
	Additionally, Raymond further discloses:
	wherein: the scale rating is provided as at least one of numeric, emoji based, and color coded.  
	[individuals may rate schools or school districts, wherein the scale may illustrate desirability associated with property in the school district (0084); a numerical score for a potential home (0091); a rating system which incorporates rating information and input from users to generate a composite score (0086, 0117, 0196-0197); combining scores, aspects, and embodiments for a combined overall desirability score (0087, 0097, 0117, 0171); determining a composite score by combining score from one or more techniques (0087)]
	The motivation and rationale referenced in discussing claim 11 applies here, as well.

Claims 3, 4, 15, and 16 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Smintina, in view of DSR Data, in view of AmosWEB, in view of Raymond, in view of Letzeiser, and further in view of Kneen, et al (US 2015/0186989), hereinafter, “Kneen.”
	Regarding claims 3 and 15, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 2 and 14.
further comprising: displaying a buy it now selectable button on the first user device of the first buyer when a list price of the desired property is equal to the estimated market clearing price.  
NOTE: The Examiner notes discussion regarding the modifier applied to the claimed, “attractiveness score,” applies to modifiers applied to the claimed button, as well. While the modifier of, “selectable,” is interpreted as establishing a functional relationship, the modifier of, “buy it now,” is interpreted as simply conveying meaning, such as an intended use, without establishing a functional relationship. This view is supported by claim 4, claim 16, and the disclosure of the specification, wherein selecting the buy it now button does not result in a purchase, but simply results in an offer being transmitted to the seller (See 0075). The Examiner interprets the limitation as, “displaying a buy it now button on the user device of the buyer when a list price of the desired property is within a range associated with the estimated market clearing price, wherein the buy it now button is configured to be selected,” wherein, “buy it now,” has little, if any, patentable weight. 
	Additionally, the Examiner notes the limitation is interpreted as comprising a contingent limitation in that the function of, “displaying a buy it now selectable button on the user device of the buyer,” only needs to occur if the condition of, “when a list price of the desired property is about equal to the estimated market clearing price,” is met. The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. See MPEP 2111.04 II
	Nonetheless, in order to expedite compact prosecution, the limitation will be addressed by prior art below. 

	The Examiner notes the limitations are substantially similar to the limitations of claims 5 and 17 of, “activating an alarm on the first user device of the first buyer when a list price of the desired property is equal to the estimated market clearing price,” wherein claims 3 and 15 recite, “displaying a buy it now selectable button,” instead of, “activating an alarm.” Claims 3 and 15 simply change the function being performed, “on the first user device of the first buyer when a list price of the desired property is equal to the estimated market clearing price,” from, “activating an alarm,” to, “displaying a buy it now selectable button.” While the limitation amounts to simple substitution of one known element for another to obtain predictable results (See MPEP 2143) and the limitation 
	The combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 5 and 17. The discussion of claims 5 and 17 applies here, as well, particularly with respect to the disclosure of notification systems, such as email and smartphone apps, to inform various interested parties, such as buyers and sellers, of new rankings or new listing prices which reflect market movements (Smintina 0019), and that the Market Monitor keeps an eye on property markets of interest to you and notifies you when a change has occurred customizable alerts based on a plurality of statistics and values associated with property values and factors associated with supply and demand, selectable from a drop-down menu, wherein the alert may be based on a change or threshold, the alert may be based on one or more factors, the alert may be for a subject property (DSR Data pgs. 96-97, 131;see also pgs. 94-98, 99, 131, 133-138). 
	As such, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches monitoring list price data, determining an estimated market clearing price for a property, setting an alert based on listing price for a property, setting an alert based on estimated market clearing price, and displaying information on the user device of the buyer when a list price of the desired property is about equal to the estimated market clearing price, but does not appear to explicitly recite a buy it now button.
	However, Kneen — which is directed to a pricing and listing configuration recommendation engine for ecommerce transactions — discloses (note the portion in italics is what is particularly being addressed):
 a buy it now selectable button on the user device of the buyer when a list price of the desired property is about equal to the estimated market clearing price.  
	[a system comprising a pricing and listing configuration recommendation engine and a plurality of selectable buttons to sell a listing, (0002, 0012, 0013, 0090, 0091, 0095, Fig. 7, Fig. 8, Fig. 9 see also 0023, 0097, Fig. 10 discussing an exemplary mobile device for transmitting and receiving listing information, web interface, and accessing the various services and functions provided by the marketplace and payment applications via the programmatic interface provided by the API server); the system provides price-setting mechanism for a buyer to express interest in or indicate a desire to purchase the listed goods or services (0026); fixed-price applications support fixed-price listing formats and buyout-type listings, such as the Buy-It-Now technology developed by eBay, to purchase goods and services; buy-out type listings (e.g., buy-it-now) may be offered to allow a buyer to purchase goods or services which are also being offered for sale for a fixed price (0027, 0043, 0045); Ecommerce transactions, such as online sales and auctions, have now surpassed traditional consumer transactions in total revenue. Typically, ecommerce transactions begin with a seller creating a listing, which includes an offer to sell or auction the item. The listing is created using one or more configuration parameters. For example, in the case of an online auction, a seller may be able to specify reserve price, starting bid, time of auction end, number of photos attached to listing, whether free shipping is offered, promotional placement, and other configuration parameters. (0003); The networked system 102 may provide a number of publishing, listing, and price-setting mechanisms  The various auction applications 202 may also provide a number of features in support of such auction-format listings, such as a reserve price feature whereby a seller may specify a reserve price in connection with a listing and a proxy-bidding feature whereby a bidder may invoke automated proxy bidding (0026); It should be noted that the term "Auction" as used herein shall be interpreted broadly to encompass listings where the buyer may close the transaction by making a single bid, also known as a buy-it-now price. Additionally, the term should also be interpreted broadly to cover fixed-price auctions, where a set price is provided for goods and multiple bids are not accepted (e.g., buyers simply purchase or not purchase the item at a set price) (0045); A relevancy system may model the propensity to close for a particular auction based on historical listing details and various parameters and create a multi-variate regression model to use on future listings (0046); submodules may estimate closing prices, the time to close, and propensity to attract bids and sell based on historical data and display one or more recommendations for a listing (0047-0051); An ecommerce listing may be any offer for sale of a product or service on an ecommerce web site or through an ecommerce service, which may include a, “buy it now,” listing (0052); It should be noted that the recommendations may not be provided just to sellers, but also may be made to potential buyers as well. For example, buyers can be alerted to specific listings that are priced below the average. This information may be presented in a number of different ways, including email or text alerts, or an icon or notification presented next to a listing on a screen of listings, the icon or notification saying "under market price" or "good deal" or the like (0055); listing configuration parameters the system may use to make recommendations may include a reserve price amount and if Buy It Now is available (0056-0073); The seller is able to choose what is more important: price or speed (0090); indicating an estimated sale price and time to sell with the configuration parameters specified (0091); the information in the summary window may be dynamically updated as the seller changes one or more of the configuration parameters. Thus, for example, if the user changes one of the pricing details, the system may perform an analysis of estimated sale price and time to sell based on the new duration and update these values immediately in the summary window (0093)]
	In summary, Kneen teaches: a pricing and listing configuration recommendation engine for Ecommerce transactions comprising a plurality of selectable buttons to sell a listing; fixed-price listing formats and buyout-type listings, such as Buy-It-Now; creating listings using one or more configuration parameters; an ecommerce listing may be any offer for sale of a product or service on an ecommerce web site or through an ecommerce service, which may include a, “buy it now,” listing price-setting mechanisms; specifying a reserve price; a buy-it-now price; estimate closing prices, the time to close, and propensity to attract bids and sell based on historical data and display one or more recommendations for a listing; the recommendations may not be provided just to sellers, but also may be made to potential buyers as well; and that buyers can be alerted to specific listings that are priced below the average, such as via email or text alerts, or an 
	As disclosed by Kneen, an ecommerce listing may be any offer for sale of a product or service and may include a buy-it-now listing. As such, the ecommerce listing may be for the sale of a property. A seller may create a listing for a property using one or more configuration parameters. The system may comprise a recommendation engine and a plurality of selectable buttons to sell a listing based on configuration parameters. The system may estimate closing prices, the time to close, and propensity to attract bids and sell based on historical data and display one or more recommendations for a listing. The seller is able to choose what is more important: price or speed. The system may determine an estimated price and suggest a listing price based on the configuration parameters, while taking into account how the seller values price and speed. If the seller wants to set the listing price at the estimated market value, or the seller wants to change the listing price to the estimated market value, the system may dynamically perform a new analysis and alert a buyer who is interested in the property. The system may alert the buyer that the property listing price is at the estimated market value, or alert the buyer if the listing price is under market price. The seller may also use a buy-it-now format, so the buyer may select a button to exercise that option based on the listing price being at the point they desire.
	Applying the disclosure of Kneen to the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser, the seller may place a similar value on price and speed and the system may suggest the listing price be set to the estimated market clearing price. A seller may also use a buy-it-now format with a reserve price set equal 
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research. AmosWEB teaches identifying a market-clearing price via the use of a market model. Raymond teaches a method and system for determining suitability and desirability of a prospective residence for a user. Letzeiser teaches systems and methods for managing real estate investments. Kneen teaches a pricing and listing configuration recommendation engine for ecommerce transactions.
	The difference between Kneen and the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser is that the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser does not appear to explicitly recite a buy it now selectable button.
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a pricing and listing configuration recommendation engine for ecommerce transactions, as taught by Kneen, the known methods of managing real estate investments, as taught by Letzeiser, the disclosure of the known methods of Raymond, the disclosure of the known methods of identifying a market-clearing price via the use of a market model, as taught by AmosWEB, and the disclosure of the known methods of property investment research, as taught by DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to perform an analysis of estimated sale price and time to sell (Kneen 0093) and make recommendations based on configuration parameters (Kneen 0056-0073) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a pricing and listing configuration recommendation engine for ecommerce transactions (as taught by Kneen), the features of managing real estate investments, including relying on mobile technology utilized the user device (e.g., GPS, or other locating techniques) to monitor user location and capture real time statistics and feedback about the tours within the real estate management platform (as taught by Letzeiser), the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond), the features of determining an estimated market clearing price by identifying an equilibrium price at the intersection of a demand curve and a supply curve (as taught by AmosWEB), and the features property investment research (as taught by DSR Data) with the method and system for ranking real estate based on its value and Smintina) in order to perform an analysis of estimated sale price and time to sell and make recommendations based on configuration parameters.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Smintina, DSR Data, AmosWEB, Raymond, Letzeiser, and Kneen do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.
	
	Regarding claims 4 and 16, the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser teaches the limitations of claims 2 and 14, which add, “sharing the estimated market clearing price with the buyer,” to the limitations of claims 1 and 13. 	
	further comprising: displaying a buy it now selectable button on the first user device of the first buyer when the estimated market clearing price is received by the first buyer; 
	The combination of Smintina, DSR Data, AmosWEB, Raymond, Letzeiser, and Kneen teaches the substantially similar limitations of claims 3 and 15. The discussion of prior art and the motivation and rationale discussed regarding claims 3 and 15 applies here, as well.
Smintina teaches the buyer making an offer on a real estate property based on search criteria associated with properties available on the market (0003) based on having a sense of the financial value of each selected real estate property relative to all other real estate properties in the marketplace (0004), and DSR Data teaches that the Market Monitor keeps an eye on property markets of interest to you and notifies you when a change has occurred customizable alerts based on a plurality of statistics and values associated with property values and factors associated with supply and demand, selectable from a drop-down menu, wherein the alert may be based on a change or threshold, the alert may be based on one or more factors, the alert may be for a subject property (DSR Data pgs. 96-97, 131;see also pgs. 94-98, 99, 131, 133-138), the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser does not appear to explicitly recite receiving a selection input of a button to transmit the offer to a seller.
	However, Kneen — which is directed to a pricing and listing configuration recommendation engine for ecommerce transactions — discloses (note the portion in italics is what is particularly being addressed):
	receiving a selection input on the buy it now selectable button on the first user device of the first buyer; and 
	transmitting an offer to a second user device of a first seller, wherein the offer includes the estimated market clearing price.  
	[a system comprising a pricing and listing configuration recommendation engine and a plurality of selectable buttons to sell a listing, (0002, 0012, 0013, 0090, 0091, 0095, Fig. 1, Fig. 2, Fig. 7, Fig. 8, Fig. 9; see also 0023, 0097, Fig. 10 discussing generation and delivery of messages to users regarding the status of the listings using message delivery networks and platforms such as e-mail, instant messaging, SMS text, voice (VOIP) messages, or wireless networks (0037, Fig. 1, Fig. 2); the system provides price-setting mechanism for a buyer to express interest in or indicate a desire to purchase the listed goods or services (0026); fixed-price applications support fixed-price listing formats and buyout-type listings, such as the Buy-It-Now technology developed by eBay, to purchase goods and services; buy-out type listings (e.g., buy-it-now) may be offered to allow a buyer to purchase goods or services which are also being offered for sale for a fixed price (0027, 0043, 0045); the buyer may close the transaction by making a single bid, also known as a buy-it-now price (0045)]
	As disclosed by Kneen, an ecommerce listing may be any offer for sale of a product or service and may include a buy-it-now listing. As such, the ecommerce listing may be for the sale of a property. A seller may create a listing for a property using one or more configuration parameters. The system may comprise a recommendation engine and a plurality of selectable buttons to sell a listing based on configuration parameters. The system may estimate closing prices, the time to close, and propensity to attract bids and sell based on historical data and display one or more recommendations for a listing. The seller is able to choose what is more important: price or speed. The system may determine an estimated price and suggest a listing price based on the configuration i.e., when a buyer closes a transaction by making a single bid via the buy-it-now price, the seller would be notified).
	Each of the cited prior art are in the field of Applicant’s endeavor and/or are reasonably pertinent to the particular problem with which Applicant was concerned. Smintina teaches a method and system for ranking real estate based on its value and other factors. DSR Data teaches property investment research. AmosWEB teaches identifying a market-clearing price via the use of a market model. Raymond teaches a method and system for determining suitability and desirability of a prospective residence for a user. Letzeiser teaches systems and methods for managing real estate investments. Kneen teaches a pricing and listing configuration recommendation engine for ecommerce transactions.
Kneen and the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser is that the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser does not appear to explicitly recite receiving a selection input on the buy it now selectable button and transmitting an offer to a user device.
	Applying the disclosure of Kneen to the combination of Smintina, DSR Data, AmosWEB, Raymond, and Letzeiser, buyers and sellers may use mobile devices to run web-based applications to facilitate searching for property, identifying estimated market values, identifying estimated market clearing prices, and facilitate transmitting an offer between a buyer and a seller. The seller may place a similar value on price and speed and the system may suggest the listing price be set to the estimated market clearing price. A seller may also use a buy-it-now format with a reserve price set equal to the estimated market clearing price so that they get at least the estimated market clearing price for their property. A buyer may be interested in a particular property, and the system may then alert a buyer that the listing price of the property is equal to the estimated market clearing price, and the buyer may select the button to send the seller an offer or close a transaction by selecting a button indicating the buy-it-now price. The system may generate and deliver messages to the seller regarding the status of a listing, (i.e., when a buyer closes a transaction by making a single bid via the buy-it-now price, the seller would be notified).
	The functionalities of the elements of the cited prior art do not interfere with each other and the results would be predictable in that applying the disclosure of the known methods of a pricing and listing configuration recommendation engine for ecommerce Kneen, the known methods of managing real estate investments, as taught by Letzeiser, the disclosure of the known methods of determining suitability and desirability of a prospective residence for a user, as taught by Raymond, the disclosure of the known methods of identifying a market-clearing price via the use of a market model, as taught by AmosWEB, and the disclosure of the known methods of property investment research, as taught by DSR Data, with the known methods of ranking real estate based on its value and other factors, as taught by Smintina, in order to perform an analysis of estimated sale price and time to sell (Kneen 0093) and make recommendations based on configuration parameters (Kneen 0056-0073) would simply result in combining prior art elements according to known methods, wherein each element merely performs the same function as it does separately.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of a pricing and listing configuration recommendation engine for ecommerce transactions (as taught by Kneen), the features of managing real estate investments, including relying on mobile technology utilized the user device (e.g., GPS, or other locating techniques) to monitor user location and capture real time statistics and feedback about the tours within the real estate management platform (as taught by Letzeiser), the features of determining suitability and desirability of a prospective residence for a user (as taught by Raymond), the features of determining an estimated market clearing price by identifying an equilibrium price at the intersection of a demand curve and a supply curve (as taught by AmosWEB), and the features property investment research (as taught by DSR Data) with the method and system for ranking real estate based on its value and other factors (as taught by Smintina) in order to perform an analysis of estimated sale price and time to sell and make recommendations based on configuration parameters.
	All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. Since the functionalities of the elements in Smintina, DSR Data, AmosWEB, Raymond, Letzeiser, and Kneen do not interfere with each other, the results of the combination would be predictable. One would further expect that this combination would be performed with a reasonable expectation of success.

Response to Arguments
Applicant’s arguments on pages 8-13, filed on 3/8/21 have been fully considered but they are not persuasive. Applicant notes, on page 7, that claims 1-3, 5, 8, 10-13, and 17 are amended, and claims 6-7, 9 and 15-16 are canceled.
	Applicant’s arguments have been fully considered, but are not persuasive. 	Specifically regarding Applicant’s arguments:	
	35 U.S.C. § 112(b) Rejections:
	Applicant notes, on page 8, that claims 3, 5, 7-12, 15, 17 and 19-20 stand rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point and distinctly claim the subject matter which Applicant regards as the invention. Applicant argues, on page 8, that Applicant has amended the claims in 
	35 U.S.C. § 101 Rejections:
	Applicant notes, on page 8, that claims 1-20 were rejected under 35 U.S.C. § 101, because the claim invention is directed to an abstract idea without significantly more. Applicant notes that the claims have been amended to include functions associated with a global positioning system (GPS). Applicant argues, on pages 8-9, that the amended claims comprise functions which are not a mental process, and thus the claims are patent eligible under 35 U.S.C. §101. The Examiner notes Applicant’s arguments are directed to elements of the amended claims, and as such, are moot. Applicant is referred to the rejections under 35 USC 101 above for a complete discussion of the pending claims.
	35 U.S.C. § 103 Rejections:
	Applicant notes, on page 9, that claims 1, 2, 5, 6, 13, 14, 17 and 18 stand rejected under 35 U.S.C. § 103(a) as being unpatentable over Smintina (U.S. Publication No. 2012/0158748, hereinafter "Smintina") in view of DSR data -scoring supply and demand, w-w.dsrdata cor au via web.archive.org 7.25.71 (hereinafter "DSR Data"), and further in view of "Market Clearing Price" definition from AmosWEB Encyclonomic WEBpedia, www amosweb corn, https://core.ac.uk/download/pdf/7354169.pdf , via web.archive.org link https://web. archive. org/web/20160912140707/https://www.amosweb.com/cgi- bin/awb nav.pl?s=wpd&c=dsp&k=market-clearinq+price, September 12, 2016 (hereinafter, 
	Applicant argues, on pages 10-11, that the cited references fail to teach or disclose the amended limitations. The Examiner notes Applicant’s arguments are directed to elements of the amended claims, and as such, are moot. Applicant is 
	Applicant’s arguments are fully considered, but are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cheetham, US Patent 6178406, teaches estimating the value of real property.
Rubin, US Patent 6823320, teaches an automated valuation system.
Fleming, US Patent 6876955, teaches predicting and reporting a real estate value based on a weighted average of predicted values.
Blumberg, US Patent 7072665, teaches position-based information access and method of searching.
Charuk, US Patent 7333943, teaches managing real property transactions having internet access and protocol.
Katzfey, US Patent 7725359, teaches electronic realty systems and methods.
An, US Patent 7729965, teaches a collateral valuation confidence scoring system.
Humphries, US Patent 8676680, teaches automatically determining a current value for a home.
Gordon, US Patent 9779453, teaches adjusting the value of distressed properties.
Williams, US Patent 10825318, teaches sensing peripheral heuristic evidence, reinforcement, and engagement system.
Florance, US Patent Application Publication 20040030616, teaches the collection, distribution, and use of information in connection with commercial real estate.
Brown, US Patent Application Publication 20040030631, teaches facilitating real estate transactions.
Terry, US Patent Application Publication 20050015326, teaches facilitating investment in real estate.
Cook, US Patent Application Publication 20070260465, teaches a wireless electronic real estate system.
Spencer, US Patent Application Publication 20080177794, teaches street quality assessment.
Whelan, US Patent Application Publication 20100036750, teaches displaying real estate properties.
Frazier, US Patent Application Publication 20130290195, teaches determination of appraisal accuracy.
Wolcott, US Patent Application Publication 20130328931, teaches mobile identification of real property by geospatial analysis.
Bengson, US Patent Application Publication 20140006083, teaches property showing appointment scheduling.
Stern, US Patent Application Publication 20140066098, teaches enabling location-based services within a premises.
Fisher, US Patent Application Publication 20140266586, teaches contextual data delivery to mobile users responsive to access of an electronic lockbox.
Styve, US Patent Application Publication 20150235332, teaches realtor-client connection solutions.
Ferguson, US Patent Application Publication 20150269689, teaches an interactive property presentation system.
Pattekar, US Patent Application Publication 20150310508, teaches real-time feedback collection and analysis.
Farrell, US Patent Application Publication 20150365787, teaches user location and awareness.
Collins, US Patent Application Publication 20160055196, teaches improved document comparison.
Desinor, US Patent Application Publication 20160180621, teaches a real estate wireless lockbox.
Clurman, US Patent Application Publication 20160314476, teaches validating the authenticity of a review.
Marshall, US Patent Application Publication 20170193616, teaches a real-time property-associated communication system.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE WILLIAM WHITE whose telephone number is (469)295-9109.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/L.W.W./Examiner, Art Unit 3689                                                                                                                                                                                                        

/MARIA C SANTOS-DIAZ/Primary Examiner, Art Unit 3689